[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 97-3222                 NOVEMBER 20, 2001
                      _______________________            THOMAS K. KAHN
                                                              CLERK
                  D.C. Docket No. 92-01027-CR-MMP



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

    versus


EDGAR ARNOLD GARCIA,

                                              Defendant-Appellant.



                      _______________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                      _______________________
                          (November 20, 2001)

              ON PETITION FOR REHEARING EN BANC

                        (Opinion March 9, 2001)


Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON,
Circuit Judges.


O R D E R:

      The Court having been polled at the request of one of the members of the

Court and a majority of the Circuit Judges who are in regular active service not

having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure;

Eleventh Circuit Rule 35-5), the Suggestion of Rehearing En Banc is DENIED.




                                                    /S/R. LANIER ANDERSON
                                                    CHIEF JUDGE




                                         2
CARNES, Circuit Judge, Concurring in the Denial of Rehearing En Banc, in which
BLACK, HULL and MARCUS, Circuit Judges, join:

      We concur in the denial of rehearing en banc for the reasons set out in our

concurring opinion in United States v. Ardley, ___ F.3d ____, No. 98-7033 (11th

Cir. 2001), which is issued contemporaneously with this one.




                                         3
TJOFLAT, Circuit Judge, Dissenting from the Denial of Rehearing En Banc, in
which BARKETT, Circuit Judge, joins:

      I dissent for the reasons set forth in my dissent from the denial of rehearing

en banc in United States v. Ardley, ___ F.3d ___, No. 98-7033 (11th Cir. 2001).




                                          4